Exhibit 10.35

SEPARATION AGREEMENT

             This Separation Agreement (“Agreement”) is made between Credence
Systems Corporation (“CSC”) and Dennis Wolf (“ Wolf”).

RECITALS

             WHEREAS, Wolf has been employed by CSC as its Chief Financial
Officer since March 1998, and has voluntarily resigned from such employment
effective December 15, 2000 (the “Termination Date”);

             WHEREAS, Wolf and CSC wish to preserve the goodwill between them
and to resolve any and all disputes that exist or may in the future exist
between them, arising from or relating to Wolf’s employment with CSC and his
resignation; and

             THEREFORE, in consideration for the promises and benefits described
below, CSC and Wolf (the “Parties”) agree as follows:

AGREEMENTS

I.  Agreements of CSC

        A.  Post-Termination Payments. Provided that this Agreement becomes
effective, CSC shall pay Wolf after the Termination Date, bi-weekly installment
payments in the gross amount of three thousand six hundred ninety-two dollars
and thirty-one cents ($3,692.31), subject to tax withholdings and in accordance
with its regular payroll schedule, until the earlier of:

              1.  the date Wolf commences other employment or consulting with
another employer, company, entity or person, or

              2.  December 15, 2001, or

              3.  the date Wolf breaches any term of this Agreement or any term
of the Proprietary Information and Inventions Agreement signed by Wolf in
connection with his employment with CSC (“PIIA”).

        B.  COBRA Continuation Coverage. Provided that this Agreement becomes
effective and Wolf and/or his eligible dependents timely elects to continue
existing coverage under CSC group health plans for the period after December 31,
2000, pursuant to the federal law known as COBRA, CSC shall pay the monthly
premiums due on behalf of Wolf and/or his eligible dependents for the period
beginning January 1, 2001 through the earlier of:

              1.  the date Wolf is eligible to participate in another employer’s
health benefit program, or

              2.  December 31, 2001, or

              3.  the date Wolf breaches any term of this Agreement or any term
of the PIIA.

        C.  Pay-out of Deferred Compensation. Per Wolf’s request, CSC shall pay
to Wolf on January 2, 2001, the total balance of Wolf’s account in the Credence
Systems Deferred Compensation Plan, valued as of December 29,2000. Such payment
shall be subject to all applicable tax withholdings.

II.  Agreements of Wolf

        A.  Notice of Employment/Consultation. Wolf shall provide CSC with
written notice, pursuant to Section III.E., below, no later than two (2)
calendar days after he accepts other employment or consulting with another
employer, company, entity or person, which written notice shall contain:

              1.  the date Wolf shall commence such employment or consulting;
and

1


--------------------------------------------------------------------------------

              2.  the date on which Wolf will be eligible to participate in
another employer’s, company’s, entity’s or person’s health benefit program.

        B.  General Release. Wolf hereby fully and forever waives, releases,
acquits and discharges CSC, including its officers, directors, agents,
stockholders, employees, affiliates, representatives, predecessors, successors
and assigns, from any and all claims, actions, charges, complaints, grievances
and causes of action of whatever nature, whether known or unknown, which exist
or may in the future exist arising from or relating to events, acts or omissions
through the Effective Date of this Agreement, his employment with CSC and the
termination thereof, including but not limited to: claims of breach of contract,
breach of the covenant of good faith and fair dealing, wrongful termination,
unpaid wages, violation of public policy, fraud, intentional or negligent
misrepresentation, defamation, personal injury, infliction of emotional
distress, and claims under Title VII of the 1964 Civil Rights Act, the Equal Pay
Act of 1963, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Civil Rights Act of 1866, the Employee Retirement Income
Security Act of 1974, the Family Medical Leave Act, the New York State Human
Rights Law and any other local, state and federal laws and regulations relating
to employment, except:

              1.  any claim Wolf may have for unemployment insurance benefits;

              2.  any claim Wolf may have for workers’ compensation insurance
benefits under any CSC policy of worker’s compensation insurance;

              3.  any claim Wolf may have to any employee benefit, under any
employee benefit plan, that vested on or prior to the Termination Date; and

              4.  any claim Wolf may have to stock and stock options that vested
as of the Termination Date pursuant to existing stock option agreements with
CSC.

        Wolf understands and agrees that if, hereafter, he discovers facts
different from or in addition to those which he now knows or believes to be
true, that the waivers and releases of this Agreement shall be and remain
effective in all respects notwithstanding such different or additional facts or
the discovery of such fact. Wolf agrees that he fully and forever waives any and
all rights and benefits conferred upon him by Section 1542 of the Civil Code of
the State of California which states as follows (parentheticals added):

A general release does not extend to claims which the creditor [i.e., Wolf] does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor [i.e., CSC].

        C.  Return of CSC Documents & Property. Wolf agrees that he has returned
to CSC no later than the Effective Date of this Agreement, to CSC, any and all
documents (paper and electronic) created and received by Wolf during the course
of his employment with CSC (including any documents of its subsidiaries), as
well as all items of CSC property (including property of its subsidiaries)
provided for his use during the course of his employment with CSC, including but
not limited to keys and security cards, telephone and credit cards, computer and
office equipment. The only exceptions are:

              1.  copies of records evidencing the terms, conditions and payment
of compensation and benefits during his employment with CSC;

              2.  copies of documents evidencing the grant of stock options, and
the terms and conditions of such grant(s);

              3.  copies of documents provided to shareholders of CSC;

              4.  copy of the PIIA; and

              5.  copy of this Agreement.

        D.  Transition Assistance. After the Termination Date, Wolf shall
provide reasonable consultation and assistance as requested by CSC for the
purpose of successfully transitioning Wolf’s prior duties and responsibilities
to a newly hired Chief Financial Officer.

2


--------------------------------------------------------------------------------

        E.  Cooperation in Legal Matters. After the Termination Date, Wolf shall
provide information and cooperate, as reasonably requested by CSC, in connection
with any legal action involving CSC and arising from or relating in any way to
Wolf’s employment with CSC.

        F.  Nondisclosure of Agreement. Wolf agrees that he will not disclose to
others the fact or terms of this Agreement, except that he may disclose such
information to his spouse, and to his attorneys and/or accountants in order for
such individuals to render professional services to him. However, each such
person may not disclose to any other person the fact or terms of this Agreement,
Wolf is responsible for ensuring that they do not make any such disclosures, and
any disclosure by such person shall be deemed to be a disclosure by Wolf.

        G.  Notice of Resignation. Wolf shall substitute the December 16, 2000
notice of resignation he previously submitted to CSC with the form of notice of
resignation attached hereto.

        H.  PIIA. Wolf shall, at all times in the future, remain bound by the
PIIA he signed in connection with his employment with CSC.

        I.  Material Inducements; Breach by Wolf. Wolf hereby agrees and
acknowledges that the releases, waivers and promises contained in this
Agreement, including the promises of assistance, non-disclosure and
confidentiality, and compliance with the PIIA, are material inducements for the
consideration described in Section I. above, and that for the breach thereof by
Wolf, CSC shall be entitled to recover from Wolf all amounts paid to and on
behalf of Wolf pursuant to Section I.A. and Section I.B.

III.  Agreements and Acknowledgements of the Parties

        A.  Voluntary Termination & Final Wages. Wolf’s employment with CSC
terminated, by Wolf’s voluntary resignation, at the close of business on
December 15, 2000, after which he received all wages earned, including any
accrued but unused paid-time-off (“PTO”), through that date.

        B.  Employee Benefits. Wolf’s participation in all employee benefits
terminated at close of business on the Termination Date, except that Wolf and
his dependents (if any) may continue coverage in CSC’s group health benefit
plans through December 31, 2000, and after December 31, 2000, Wolf and his
dependents (if any) may elect to continue coverage in CSC’s group health benefit
plans pursuant to the federal law known as COBRA.

        C.  Stock Options. During his employment, Wolf was granted certain
options to purchase shares of CSC common stock. All vesting of such option
shares ceased on the Termination Date, at which time Wolf was vested in an
aggregate of 77,500 option shares. All pre-existing terms and conditions
applicable to such vested option shares remain in effect, including the post
termination period during which Wolf must exercise all vested option shares.

        D.  Disparagement. Neither Wolf nor CSC, through any of its executives,
officers or directors, will make any negative or disparaging statements or
comments, either as fact or as opinion, about the other. With respect to
statements or comments by Wolf about CSC, such statements or comments include
but are not limited to CSC, its subsidiaries, employees, officers, directors,
shareholders, vendors, products or services, business, technologies, market
position, finances, operations, performance and other similar information
concerning CSC. Wolf agrees that he will refer all inquiries by any prospective
employer to Dennis Hopwood, Vice President, Human Resources, for information
regarding Wolf’s past employment with CSC.

        E.  Notices. All written notices pursuant or relating to this Agreement
shall be provided by email, facsimile or overnight delivery as follows:

              1.  To CSC:

  Dennis Hopwood
Vice President Human Resources
Credence Systems Corporation
5975 Northwest Pinefarm Place
Hillsboro, OR 97124  
 
 
Facsimile: 503-466-7206
Email: dennis_hopwood@credence.com    



3


--------------------------------------------------------------------------------

              2.  To Wolf:

  Dennis Wolf
6482 Pfeiffer Ranch Court
San Jose, CA 95120  
 
Facsimile: _________________
Email: WOLFDP@aol.com    



        F.  Severability. If any provision, or portion of a provision, of this
Agreement is, for any reason, held to be unenforceable, that such
unenforceability will not affect any other provision, or portion of a provision,
of this Agreement and this Agreement shall be construed as if such unenforceable
provision or portion had never been contained herein.

        G.  Assignment. This Agreement shall not be assignable by either Wolf or
CSC without the express written consent of the other.

        H.  Resolution of Disputes. The Parties each agree that any and all
disputes which arise out or relate to this Agreement or any of the subjects
hereof, except any of the subjects covered by the PIIA , unemployment or
worker’s compensation insurance benefits, shall be resolved through final and
binding arbitration . Binding arbitration will be conducted in accordance with
the rules and regulations of the American Arbitration Association (“AAA”) then
in effect relative to commercial disputes provided, however, that the
arbitrator(s) shall allow the discovery authorized by California Code of Civil
Procedure section 1282 et seq., or any other discovery required by law in
arbitration proceedings. Also, to the extent that any of the AAA rules conflict
with any arbitration procedures required by applicable law, the arbitration
procedures required by applicable law shall govern. Binding arbitration shall be
conducted in San Jose, California; if, however, Wolf does not reside within 100
miles of San Jose, California, at the time the dispute arises, then the
arbitration may take place in the largest metropolitan area within fifty (50)
miles of Wolf’s place of residence when the dispute arose. The Parties will
share equally the cost of the arbitration filing and hearing fees and the cost
of the arbitrator(s); and each side will bear its own attorneys’ fees although
the arbitrator may award the prevailing party his/its reasonable attorneys fees
and costs of arbitration. The arbitrator shall issue a written award that sets
forth the essential findings and conclusions on which the award is based. The
Arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The Arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by any applicable
law setting forth the standard of judicial review of arbitration awards. The
Parties each understand and agree that arbitration shall be instead of any civil
litigation, that each side waives its right to a jury trial, and that the
arbitrator’s decision shall be final and binding to the fullest extent permitted
by law and enforceable by any court having jurisdiction thereof.

        I.  Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California.

        J.  Voluntary Execution of Agreement. This Agreement is the result of
negotiations between Wolf and CSC and it is executed by each without duress,
knowingly and voluntarily, and with full appreciation of the rights and
obligations being created and/or waived herein.

        K.  Time to Consider Agreement; Effective Date of Agreement. Wolf may
have twenty-one (21) days after receipt of this Agreement within which he may
review and consider, and should discuss with an attorney of my own choosing, and
decide whether or not to sign it. In addition, for the period of seven (7) days
after Wolf signs this Agreement, he may revoke it by delivering a written notice
of his revocation, no later than the seventh day, consistent with Section III.E,
above. The Effective Date of this Agreement shall be the eighth (8th) day after
Wolf has signed it, provided that he has delivered it to CSC and he has not
revoked it during the seven (7) days after he signed it.

4


--------------------------------------------------------------------------------

        L.  Modification & Entire Agreement. This Agreement may not be modified
or changed, in whole or part, except by another written agreement signed by Wolf
and CSC’ s President and/or Chief Executive Officer. This Agreement contains the
entire agreement between the Parties with respect to the subject matters covered
and referred to herein, and it supersedes any and all previous oral or written
agreements between them except the PIIA which shall remain in full force and
effect in accordance with its own terms.




   


Dated:          

--------------------------------------------------------------------------------

    Dennis Wolf





    CREDENCE SYSTEMS CORPORATION


Dated:   By:       

--------------------------------------------------------------------------------

    Graham J. Siddall
President and Chief Executive Officer


5


--------------------------------------------------------------------------------

December 16, 2000

Dr. Graham Siddall
President & CEO
Credence Systems Corporation

Dear Graham,

             Due to my deteriorating health situation, I must immediately resign
from my employment with Credence Systems Corporation (“Credence”). I also must
immediately resign from all other positions, offices, directorships,
trusteeships and other posts I hold with Credence and with any of its affiliates
and subsidiaries.

             I would like to thank you for your support, Graham, and wish to
support you in any way that I can during the transition.

Respectfully,

Dennis P. Wolf
Executive Vice President and CFO
Credence Systems Corporation

6